Citation Nr: 0914241	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  08-03 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active military service from January 2004 to 
March 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  Jurisdiction over the case was 
subsequently transferred to the RO in Pittsburgh, 
Pennsylvania.

In February 2009 the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  While on the record 
during that hearing the Veteran waived his right to RO review 
of evidence to be subsequently submitted directly to the 
Board, and in March 2009 he provided evidence in the form of 
a letter from a Doctor of Osteopathy (DO) directly to the 
Board.  The Board has accepted this evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800.
 

FINDING OF FACT

The Veteran's hepatitis C infection was acquired during his 
active military service.


CONCLUSION OF LAW

Hepatitis C was incurred in active service. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes the Veteran has been provided all 
required notice and the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development with respect to the matter decided herein is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008) or 38 C.F.R. § 3.159 (2007).

General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

A review of the Veteran's service medical records reveals no 
evidence of hepatitis.  His Report of Medical Examination at 
the time of his enlistment noted three tattoos, and his 
Report of Medical Examination at the time of his discharge 
also lists three tattoos, so there is no indication he had 
additional tattoos in service.  The Veteran injured his knee 
in service but there is no indication of any surgery or blood 
transfusion during service.  Report of Medical Examination at 
the time of the Veteran's discharge notes a number of scars, 
noted as being from various cuts and lacerations requiring 
sutures and all prior to military service.  There is no 
indication that serology studies were done at any time during 
active service.

The Veteran's Defense Department Form 214 and his Enlisted 
Record Brief show the Veteran's Military Occupational 
Specialty (MOS) was 42A, Human Resources Specialist.  A 
letter to the Physical Evaluation Board by the Veteran's unit 
commander states the Veteran was responsible for performing 
personnel administrative actions such as processing 
recommendations for awards and promotions; he was also 
responsible for driving and maintaining the commander's 
vehicle.  There is no documentation that the Veteran's duties 
required him to take medical training or exposed him to 
needles or to bodily fluids to an unusual degree.

Post service, the first objective medical finding of 
hepatitis C was noted in an August 2006 VA outpatient 
treatment record, four months after discharge from service, 
which indicate that the Veteran had an abnormal liver 
function test.  Within a month he was diagnosed with 
confirmed hepatitis C infection.

The Veteran had a VA hepatitis examination in March 2007, 
performed by an Advanced Registered Nurse Practitioner 
(ARNP).  The examiner reviewed the claims file.  The Veteran 
endorsed the following behaviors associated with risk of 
hepatitis: body piercings 10-12 years previously at the home 
of a friend, more than 10 sexual partners, history of 
tattoos, exposure to blood while helping an injured soldier, 
and sharing of razors.  He denied the following behaviors: 
blood transfusion, intravenous drug use, intranasal drug use, 
sharing of needles, incarceration for more than 48 hours, or 
hemodialysis.  The Veteran stated he attributed his hepatitis 
infection to blood-borne pathogens (BBP) on two occasions in 
the military, once while helping a soldier who had been cut 
by concertina wire and once while helping a soldier who had 
been cut by broken glass.  The examiner stated that an 
opinion concerning the exact origin of the condition could 
not be made without resort to mere speculation.

The Veteran submitted a Notice of Disagreement (NOD) in April 
2007 in which he added inoculation by air gun during service 
to his list of possible sources of his hepatitis infection.  
He enclosed a copy of VA Fast Letter 04-13 (June 29, 2004) 
entitled "Relationship between Immunization with Air 
Injectors and HEPATITIS C Infection as it Relates to Service 
Connection."  The tenor of the Fast Letter is that infection 
by air injector is unlikely but plausible.  He also submitted 
a photocopy of an internet article entitled "Plan Backfires - 
VBA Fast Letter Boost Claims."  The article indicates that 
veterans who received inoculation with air guns in service 
should get tested for hepatitis C; it also indicates that 
products used to sanitize and disinfect medical and dental 
equipment did not kill the hepatitis C virus.

Later in April 2007 the Veteran submitted a letter stating he 
had 10 sexual partners in his life, but only engaged in 
unprotected sex during two of those relationships, both of 
which were monogamous and long-term.  He enclosed internet 
articles from Yahoo!Health and from Hepatitis-Central.com, 
the tenor of which is that hepatitis C is not likely to be 
spread through sexual contact.

In July 2007 the Veteran submitted an internet article from 
the National Institute of Health entitled "Epidemiology of 
Hepatitis C Virus Infection in American Veterans."  The 
tenor of the article is that veterans have a higher incidence 
of hepatitis C infection than do non-veterans.

In November 2007 the Veteran submitted an internet article 
from the Center for Disease Control entitled "CDC's Position 
on Tattooing and HCV Infection."  The tenor of the article 
is that there is no demonstrated increased risk of hepatitis 
C infection consequent to tattooing alone, although increased 
study was needed and a larger scale study was in progress at 
that time.

The Veteran testified before the Board in February 2009 that 
he was never tested for hepatitis C during active service.  
Prior to entering military service in 2004 the Veteran worked 
as a phlebotomist at a private hospital but there were no 
needle sticks during that period.  His tattoos pre-dated 
service and were done in reputable tattoo parlors.  He only 
had unprotected sex during two monogamous and long-term 
relationships.  The Veteran may have shared a roommate's 
razor unintentionally but has no specific memory thereof.  
During service the Veteran took training to become a first 
responder lifesaver, during which the trainees stuck each 
other with needles multiple times.  After the training the 
Veteran assisted two soldiers who were bleeding, one from 
concertina wire and one from broken glass; he was not 
protected by gloves on either occasion.  

In March 2009 the Veteran submitted two nearly identical 
letters signed by Dr. MM, a doctor of osteopathy (DO).  The 
accompanying cover letter from the service representative 
states Dr. MM is associated with the VA Medical Center in 
Erie, Pennsylvania.  One letter is typed on The American 
Legion stationery and the other is handwritten on a VA 
prescription pad; both are signed.  Both letters state that 
in Dr. MM's professional medical opinion it is more likely 
than not the Veteran acquired hepatitis C while on active 
duty.  There is no indication as to whether Dr. MM examined 
the Veteran or reviewed records, and there is no clinical 
rationale accompanying the opinion.  

The Board notes that for a veteran to prevail in a claim it 
must only be demonstrated that there is an approximate 
balance of positive and negative evidence.  In other words, 
the preponderance of the evidence must be against the claim 
for benefits to be denied. Gilbert, 1 Vet. App. 49, 54.  
While the evidence does not overwhelmingly support the grant 
of service connection for hepatitis C, it cannot be stated 
that the preponderance of the evidence is against the claim 
of service connection.

The Veteran was identified with hepatitis C infection four 
months after discharge from service.  Although hepatitis C 
infection is not listed in 38 C.F.R. § 3.109(a) as a disease 
presumed to be related to service if it becomes manifest to a 
compensable degree within the first year after discharge, the 
Board finds that identification with the infection so shortly 
after discharge from service is at least circumstantial 
evidence of infection during service.  This is reinforced by 
the absence of any serologic testing during service and the 
absence of any demonstrated risk behavior in the four months 
between discharge and diagnosis.

The Board also notes that the Veteran described exposure to 
needle sticks during military training.  The Veteran's 
testimony was under oath and he appeared to be credible.  
Needle sticks are known to be associated with a high risk of 
hepatitis C infection.  His other described risk factors in 
service (air gun inoculations and exposure to blood products 
while aiding other soldiers) convey less risk of transmission 
but are plausible.

Although the March 2007 VA examiner indicated that it was too 
speculative to render an opinion as to the etiology of the 
Veteran's hepatitis C, the other possible causes of the 
infection she identified (tattoos and multiple sex partners) 
are no more likely than the in-service exposures.  

Finally, the Board turns to the letter from Dr. MM.  The 
findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the statement by Dr. MM is a conclusion 
unsupported by any clinical rationale; a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  Therefore, Dr. MM's 
statement alone is not a sufficient basis on which to grant 
service connection.  However, Dr. MM's letter adds to the 
weight of the evidence showing the Veteran's infection at 
least as likely as not occurred during military service.

Accordingly, the Board concludes that service connection is 
warranted for hepatitis C.

							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hepatitis C is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


